Exhibit 10.14

 

 

AMENDMENT NO. 1

 

TO

 

UP TO $148,000,000 SENIOR SECURED CREDIT AGREEMENT

 

Dated as of December 31, 2014,

 

among

 

BALTIC TRADING LIMITED

as Borrower,

 

AND

 

THE VARIOUS LENDERS LISTED ON SCHEDULE I THERETO,

as Lenders,

 

AND

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

as Administrative Agent and as Security Agent

 

AND

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH and SKANDINAVISKA ENSKILDA BANKEN AB
(PUBL)

as Mandated Lead Arrangers

 

AND

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

as Bookrunner

 

 

Dated as of July 14, 2015

 

--------------------------------------------------------------------------------


 

AMENDMENT NO. 1 TO SENIOR SECURED CREDIT AGREEMENT

 

THIS AMENDMENT NO. 1 TO SENIOR SECURED CREDIT AGREEMENT (this “Amendment”) is
dated as of July 14, 2015, by and among (1) BALTIC TRADING LIMITED, a company
incorporated under the laws of the Republic of the Marshall Islands (the
“Borrower”), (2) the Lenders party hereto from time to time (the “Lenders”),
(3) NORDEA BANK FINLAND PLC, NEW YORK BRANCH (“Nordea”) and SKANDINAVISKA
ENSKILDA BANKEN AB (PUBL), as Mandated Lead Arrangers (the “Lead
Arrangers”),(4) NORDEA, as Administrative Agent (in such capacity, the
“Administrative Agent”) and as Security Agent under the Security Documents (in
such capacity, the “Security Agent”), and (5) NORDEA, as bookrunner (the
“Bookrunner”), and amends and is supplemental to the Senior Secured Credit
Agreement, dated as of December 31, 2014, entered into by and among the
Borrower, the Lenders, the Lead Arrangers, the Administrative Agent, the
Security Agent and the Bookrunner (the “Original Agreement” and as further
amended hereby, the “Credit Agreement”).

 

W I T N E S S E T H  T H A T:

 

WHEREAS, the Borrower has entered into an Agreement and Plan of Merger (the
“Genco Merger Agreement”) with Genco Shipping & Trading Limited (“Genco”) and
Poseidon Merger Sub Limited (“Merger Sub”), dated as of April 7, 2015 pursuant
to which Merger Sub will be merged with and into the Borrower, with the Borrower
being the surviving entity and Genco will be the sole shareholder of the
Borrower as so merged (the “Genco Merger”);

 

WHEREAS, the Borrower is seeking the Lenders’ consent to waive application of
certain of the covenants in the Original Agreement and to agree to certain other
modifications under the Original Agreement;

 

WHEREAS, upon the consummation of the Genco Merger, Genco shall guarantee the
obligations under the Credit Documents as a parent guarantor via the Parent
Guaranty (as defined herein);

 

WHEREAS, subject to and upon the terms and conditions herein set forth, the
Lenders are willing to consent to the waiver request and to the amendments to
the Original Agreement as provided for herein;

 

NOW, THEREFORE, in consideration of the premises and such other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged by the parties, it is hereby agreed as follows:

 

1.     Definitions.  Unless otherwise defined herein, words and expressions
defined in the Original Agreement have the same meanings when used herein.

 

2.     Representations and Warranties.  The Borrower hereby represents and
warrants that as of the date hereof, each and every representation and warranty
made in the Original Agreement and the Note (updated mutatis mutandis) are true
and correct in all material respects (it being understood and agreed that any
such representation or warranty which by its terms is made as of a specified
date, or is only applicable as of the Initial Borrowing Date, shall; be required
to be true and correct in all material respects only as of such specified date).

 

3.     No Defaults.  The Borrower hereby represents and warrants that as of the
date hereof, after giving effect to this Amendment, there exists no Event of
Default or any condition which, with the giving of notice or passage of time, or
both, would constitute an Event of Default.

 

--------------------------------------------------------------------------------


 

4.     Performance of Covenants.  Each of the Borrower and the other Obligors
hereby reaffirms that it has duly performed and observed the covenants and
undertakings set forth in the Original Agreement, the Note and the Security
Documents on its part to be performed, and covenants and undertakes to continue
duly to perform and observe such covenants and undertakings, other than, in each
case, as waived hereby, so long as the Credit Agreement, as may be amended or
supplemented from time to time, shall remain in effect.

 

5.     Waiver/Consent.  Subject to the satisfaction by the Borrower and/or Genco
of all of the requirements set forth in this Amendment (including the conditions
precedent set forth in Section 8) and each Obligor’s continued compliance with
the provisions contained in the Credit Agreement and the other Credit Documents,
the Lenders hereby consent to the Genco Merger and waive any breach of Sections
7.20, 8.08(b), 8.12 (to the extent resulting solely from the termination of the
Management Agreement) and 9.19 of the Original Agreement as may be necessary to
give full effect to the waiver and consent set forth in this Section 5.

 

6.     Amendments to the Original Agreement.  Subject to the terms and
conditions of this Amendment, the Original Agreement is hereby amended and
supplemented as follows:

 

(a)                                 All references to “this Agreement” shall be
deemed to refer to the Original Agreement, as amended hereby;

 

(b)                                 Section 1 of the Original Agreement is
hereby amended by amending and restating the following definitions:

 

“Change of Control” shall mean:

 

(a)           if the Borrower ceases to own directly or indirectly, 100% of the
capital stock or other equity interest in any Subsidiary Guarantor other than
subsequent to the sale of the Collateral Vessel owned by such Subsidiary
Guarantor and the prepayment of the Loan or reduction of the Revolving Loan
Facility required hereby; and/or

 

(b)           Prior to the consummation of the Genco Merger, (i) if any person,
or group of persons, acting in concert, other than one or more of the Permitted
Holders, shall at any time become the owner, directly or indirectly,
beneficially or of record, of shares representing more than 30% of the
outstanding voting or economic equity interest of the Borrower or control the
appointment of members of the board of directors of the Borrower, unless the new
shareholder(s) is/are acceptable to the Lenders, or (ii) if the Permitted
Holders, collectively, cease to be the owner, directly or indirectly,
beneficially or of record, of shares representing more than 30% of the
outstanding voting interests of the Borrower;

 

(c)           following the consummation of the Genco Merger, Genco ceases to
own, directly or indirectly, 100% of the capital stock or other equity interest
in the Borrower; and/or

 

(d)           following the consummation of the Genco Merger, in respect of
Genco:

 

2

--------------------------------------------------------------------------------


 

(i) the sale, lease or transfer of all or substantially all of Genco’s assets to
any Person or group (as such term is used in Section 13(d)(3) of the Exchange
Act),

 

(ii) the liquidation or dissolution of Genco,

 

(iii) any Person or group (as such term is used in Section 13(d)(3) of the
Exchange Act), other than one or more of the Permitted Holders, shall at any
time become the owner, directly or indirectly, beneficially or of record, of
shares representing more than 30% of the outstanding voting or economic equity
interests of Genco or control the appointment of members of the board of
directors of Genco, unless the new shareholder(s) is/are acceptable to the
Lenders, or

 

(iv) the replacement of a majority of the directors on the board of directors of
Genco over a two-year period from the directors who constituted the board of
directors of Genco at the beginning of such period, and such replacement shall
not have been approved by a vote of at least a majority of the board of
directors of Genco then still in office who either were members of such board of
directors at the beginning of such period or whose election as a member of such
board of directors was previously so approved; or

 

(v) a “change of control” or similar event shall occur as provided in any
outstanding Financial Indebtedness of Genco (or the documentation governing the
same).

 

“Consolidated Tangible Net Worth” shall mean (i) the Net Worth of the Borrower
and each of its Subsidiaries or (ii) following the consummation of the Genco
Merger, the Net Worth of Genco and each of its Subsidiaries, in each case,
determined on a consolidated basis in accordance with GAAP after appropriate
deduction for any minority interest in Subsidiaries.

 

“Guaranty” shall mean, collectively, the guaranty substantially in the form of
Exhibit C hereto to be executed by each Subsidiary Guarantor and following the
consummation of the Genco Merger, the Parent Guaranty.

 

“Material Adverse Effect” shall mean any event, change or condition that,
individually or taken as a whole has had or could reasonably be expected to have
a material adverse effect (v) on the rights or remedies of the Lender Creditors,
(w) on the ability of the Borrower or any Subsidiary Guarantor, or the Borrower
and its Subsidiaries taken as a whole (or, following the consummation of the
Genco Merger, on the ability of Genco, the Borrower or any Subsidiary Guarantor,
or Genco and its Subsidiaries taken as a whole, to perform its or their
obligations to the Lender Creditors), (x) with respect to the Transaction or
(y) on the property, assets, operations, liabilities, condition (financial or
otherwise), or prospects of the Borrower or any Subsidiary Guarantor, or the
Borrower and its Subsidiaries taken as a whole (or, following the consummation
of the Genco Merger, of Genco, the Borrower or any Subsidiary Guarantor, or
Genco and its Subsidiaries taken as a whole).

 

3

--------------------------------------------------------------------------------


 

“Obligors” shall mean the Borrower, each Subsidiary Guarantor and following the
consummation of the Genco Merger, Genco and “Obligor” shall mean any one of
them.

 

“Permitted Holders” shall mean (a) prior to the consummation of the Genco
Merger, Genco or (b) following the consummation of the Genco Merger,
(i) Mr. Peter Georgiopoulos (including his immediate family members and trusts
to which he or such family members hold a beneficial interest), (ii) any
corporation or any other entity directly or indirectly controlled by Mr. Peter
Georgiopoulos and (iii) any person or group (as such term is used in
Section 13(d) of the Exchange Act) who at the time of the consummation of the
Genco Merger owns, directly or indirectly, beneficially or of record, shares
representing more than thirty percent of the voting or economic equity interests
of Genco, any affiliate of any person, and any member of such group or affiliate
of such member.

 

(c)                                  Section 1 of the Original Agreement is
hereby amended by adding the following definitions in the correct alphabetical
order:

 

“Amendment No. 1” shall mean the Amendment No. 1 to Senior Secured Credit
Agreement, dated as of July 14, 2015.

 

“Amendment No. 1 Effective Date” shall mean the date upon which the conditions
precedent under the Amendment No. 1 shall have been satisfied or duly waived.

 

“Genco Existing ABN Amro Credit Agreement” shall mean that certain secured loan
agreement, dated April 7, 2015, among Genco Commodus Limited, Genco Maximus
Limited, Genco Claudius Limited, Genco Hunter Limited, Genco Warrior Limited,
each as original borrower, Genco as guarantor, certain banks and financial
institutions party thereto as lenders from time to time, ABN Amro Capital USA
LLC as agent and security trustee (as such document is amended, supplemented or
otherwise modified prior to the Amendment No. 1 Effective Date).

 

“Genco Existing Credit Agreements” shall mean the Genco Existing DB Credit
Agreement, the Genco Existing Credit Agricole Credit Agreement, the Genco
Existing ABN Amro Credit Agreement and the Genco Existing DVB Credit Agreement.

 

“Genco Existing DB Credit Agreement” shall mean that certain $253,000,000
secured loan agreement, dated August 20, 2010, among Genco, as borrower, certain
guarantors party thereto, certain banks and financial institutions party thereto
as lenders from time to time, Deutsche Bank Luxembourg S.A. as agent and
Deutsche Bank AG Filiale Deutschlandgeschaft as security trustee (as such
document is amended, supplemented or otherwise modified prior to the Amendment
No. 1 Effective Date).

 

“Genco Existing DVB Credit Agreement” shall mean that certain $44,000,000
secured loan agreement, dated December 3, 2013, among Baltic Tiger Limited,
Baltic Lion Limited, each as borrower, Genco as guarantor and DVB Bank SE, as

 

4

--------------------------------------------------------------------------------


 

lender, agent and security agent (as such document is amended, supplemented or
otherwise modified prior to the Amendment No. 1 Effective Date).

 

“Genco Existing Credit Agricole Credit Agreement” shall mean shall mean that
certain amended and restated loan agreement in a total amount of up to
$100,000,000, dated July 9, 2014, among Genco, as borrower, certain guarantors
party thereto, certain banks and financial institutions party thereto as lenders
from time to time, Credit Agricole Corporate and Investment Bank as agent and
security trustee (as such document is amended, supplemented or otherwise
modified prior to the Amendment No. 1 Effective Date).

 

“Genco Merger” shall have the meaning provided in the Amendment No. 1.

 

“Parent Guaranty” shall have the meaning provided in the Amendment No. 1.

 

(d)                                 Section 4.02(f) of the Original Agreement is
hereby amended by replacing the phrase “60 days” with the phrase “30 days”.

 

(e)                                  Section 6.14 of the Original Agreement is
hereby amended by adding the phrase “and following the consummation of the Genco
Merger, Genco” after the word “Subsidiaries”.

 

(f)                                   Sections 7.01(a) of the Original Agreement
is hereby amended by amending and restating such Section as follows:

 

Quarterly Financial Statements.  (i) Commencing with the quarter ending
December 31, 2014, within 45 days after the close of each of the first three
quarterly accounting periods in each fiscal year of the Borrower, the unaudited
consolidated balance sheets of the Borrower and its Subsidiaries as at the end
of such quarterly accounting period and the related consolidated statements of
income and cash flows, in each case for such quarterly accounting period and for
the elapsed portion of the fiscal year ended with the last day of such quarterly
accounting period, and in each case, setting forth comparative figures for the
related periods in the prior fiscal year, all of which shall be certified by an
Authorized Officer of the Borrower, subject to normal year-end audit
adjustments, or (ii) following the consummation of the Genco Merger, within 45
days (or, if applicable, such shorter period as the SEC shall specify for the
filing of Quarterly Reports on Form 10-Q if Genco is required to file such a
Quarterly Report) after the end of each of the first three fiscal quarters of
each fiscal year, a consolidated balance sheet and related statements of
operations and cash flows showing the financial position of Genco and its
Subsidiaries as of the close of such fiscal quarter and the consolidated results
of its operations during such fiscal quarter and the then-elapsed portion of the
fiscal year and setting forth in comparative form the corresponding figures for
the corresponding periods of the prior fiscal year, all of which shall be in
reasonable detail and which consolidated balance sheet and related statements of
operations and cash flows shall be certified by a senior financial officer of
Genco on behalf of Genco as fairly presenting, in all material respects, the
financial position and results of operations of Genco and its Subsidiaries on a
consolidated basis in accordance with GAAP (subject to normal year-end audit
adjustments and the absence of footnotes).

 

5

--------------------------------------------------------------------------------


 

(g)                                  Section 7.01(b) of the Original Agreement
is hereby amended by amending and restating such Section as follows:

 

Annual Financial Statements.  (i) Within 90 days after the close of each fiscal
year of the Borrower, the audited consolidated balance sheet of the Borrower and
its Subsidiaries as at the end of such fiscal year and the related consolidated
statements of income and retained earnings and statement of cash flows for such
fiscal year setting forth comparative figures for the preceding fiscal year and
certified by Deloitte and Touche LLP or other independent certified public
accountants of recognized national standing (including shipping sector
specialists) reasonably acceptable to the Administrative Agent, together with a
report of such accounting firm stating that in the ordinary course of its
regular audit of the financial statements of the Borrower and its Subsidiaries,
which audit was conducted in accordance with generally accepted auditing
standards, such accounting firm obtained no knowledge of any Default or Event of
Default pursuant to Section 8.07, which has occurred and is continuing or, if in
the opinion of such accounting firm such a Default or Event of Default has
occurred and is continuing, a statement as to the nature thereof, or
(ii) following the consummation of the Genco Merger, within 90 days (or, if
applicable, such shorter period as the SEC shall specify for the filing of
Annual Reports on Form 10-K if the Borrower is required to file such an Annual
Report) after the end of each fiscal year, a consolidated balance sheet and
related statements of operations, cash flows and owners’ equity showing the
financial position of Genco and its Subsidiaries as of the close of such fiscal
year and the consolidated results of its operations during such fiscal year and
setting forth in comparative form the corresponding figures for the prior fiscal
year, which consolidated balance sheet and related statements of operations,
cash flows and owners’ equity shall be audited by independent public accountants
of recognized national standing and accompanied by an opinion of such
accountants (which shall not be qualified in any material respect) to the effect
that such consolidated financial statements fairly present, in all material
respects, the financial position and results of operations of Genco and its
Subsidiaries on a consolidated basis in accordance with GAAP.

 

(h)                                 Section 7.01(e) of the Original Agreement is
hereby amended by inserting the phrase “(or, following the consummation of the
Genco Merger, Genco)” after the phrase “the Borrower” in each occurrence
thereof.

 

(i)                                     Section 7.20 of the Original Agreement
is hereby amended by amending and restating such Section as follows:

 

The Borrower (or following the date that Genco effects its listing as required
by the Amendment No. 1, Genco) shall maintain its listing on the New York Stock
Exchange or such other reputable international stock exchange approved by the
Administrative Agent (acting on the instructions of the Required Lenders) in
writing, such approval not to be unreasonably withheld or delayed.

 

(j)                                    Section 8.02 of the Original Agreement is
hereby amended by deleting the word “and” at the end of clause (f) therein,
replacing the period at the end of clause (g) with the phrase “; and”, and
adding a new clause (h) thereto to read as follows:

 

6

--------------------------------------------------------------------------------


 

following the consummation of the Genco Merger, the Borrower may transfer its
ownership interests in any of the Subsidiary Guarantors to Genco, so long as
(i) no Default or Event of Default has occurred and is continuing and (ii) all
actions and documentation necessary or desirable to protect, preserve and
maintain the guaranty obligations of the relevant Subsidiary Guarantor and the
security interest and Lien of the Security Agent (and the priority thereof) in
the Collateral so transferred to Genco are taken to the satisfaction of the
Administrative Agent in its sole discretion (acting at the instruction of the
Required Lenders).

 

(k)                                 Section 8.03 of the Original Agreement is
hereby amended by amending and restating such Section as follows:

 

The Borrower (or following the consummation of the Genco Merger, Genco and the
Borrower) will not, and will not permit any of the Subsidiary Guarantors to,
authorize, declare or, pay any Dividends, except that:

 

(a)           any Subsidiary Guarantor may pay Dividends to the Borrower and
following the consummation of the Genco Merger, the Borrower may pay Dividends
to Genco;

 

(b)           the Borrower (or following the consummation of the Genco Merger,
Genco) may make, pay or declare cash Dividends; provided that, for all Dividends
paid pursuant to this clause (b), (A) Dividends shall be paid within 90 days of
the declaration thereof; (B) Dividends paid in respect of a fiscal quarter shall
only be paid after the date of delivery of quarterly or annual financial
statements for such fiscal quarter pursuant to Sections 7.01(a) and (b), as the
case may be, and on or prior to 45 days after the last day of the immediately
succeeding fiscal quarter, (C) no Default or Event of Default shall have
occurred and be continuing at the time of declaration, (D) no Default or Event
of Default shall have occurred and be continuing (or would arise after giving
effect thereto) at the time of payment, and (E) on or prior to the declaration
and payment of a Dividend, the Borrower (or following the consummation of the
Genco Merger, Genco) shall deliver to the Administrative Agent an officer’s
certificate signed by the senior financial officer of the Borrower (or following
the consummation of the Genco Merger, Genco), certifying that the requirements
set forth in preceding clauses (A) through (D) are satisfied;

 

(c)           the Borrower (or following the consummation of the Genco Merger,
Genco) may purchase or redeem shares of common stock of the Borrower (or
following the consummation of the Genco Merger, Genco) in market purchases under
Rule 10b-18 or other purchases approved by the Borrower’s board of directors (or
following the consummation of the Genco Merger, Genco’s), any committee thereof
or any authorized officer; provided that (A) no Default or Event of Default
shall have occurred and be continuing at the time of any such purchases, (B) no
Default or Event of Default shall arise after giving effect to any such
purchases and (C) the Borrower (or following the consummation of the Genco
Merger, Genco) in the exercise of its rights under this Section 8.03(c) shall
not be permitted to purchase or redeem shares beneficially owned directly or
indirectly by Peter Georgiopoulos; and

 

7

--------------------------------------------------------------------------------


 

(d)           the Borrower (or following the consummation of the Genco Merger,
Genco) may authorize, declare and distribute a dividend of Rights (as such term
is defined and which are convertible into other securities as set forth in the
Shareholder Rights Agreement or, with respect to Genco, a shareholder rights
agreement substantially similar to that shareholder rights agreement entered
into as of April 11, 2007 and made between Genco and Mellon Investor Services
LLC, as rights agent (the “Genco Shareholder Rights Agreement”)) as contemplated
by the Shareholder Rights Agreement or the Genco Shareholder Rights Agreement,
as applicable.

 

(l)                                     Section 8.07(a) of the Original
Agreement is hereby amended and restated in its entirety as follows:

 

Minimum Liquidity.  The Borrower will not permit (A) prior to the consummation
of the Genco Merger, the aggregate of all cash and Cash Equivalents held by the
Borrower and its Subsidiaries and undrawn amounts available to the Borrower
under the Revolving Loan Facility to be less than the product of US$750,000
multiplied by the number of vessels owned by the Borrower or any of its
Subsidiaries at such time; provided that, an amount equal to US$500,000
multiplied by the number of Collateral Vessels shall at all times be (i) held
with the Administrative Agent, (ii) undrawn under the Revolving Loan Facility or
(iii) a combination of (i) and (ii) (the “Minimum Liquidity”) and (B) following
the consummation of the Genco Merger, the aggregate of all cash and Cash
Equivalents held by Genco and its Subsidiaries and undrawn amounts available to
Genco and its Subsidiaries under undrawn working capital lines with an
availability period of more than 6 months to be less than the product of
US$750,000 multiplied by the number of vessels owned by Genco or any of its
Subsidiaries at such time; provided, that an amount equal to US$750,000
multiplied by the number of Collateral Vessels shall at all times be (i) held
with the Administrative Agent, (ii) undrawn under such working capital lines or
(iii) a combination of (i) and (ii).

 

(m)                             Section 8.07(b) of the Original Agreement is
hereby amended and restated in its entirety as follows:

 

Minimum Consolidated Net Worth.  (A) Prior to the consummation of the Genco
Merger, the Borrower will not permit Consolidated Tangible Net Worth on the last
day of any Test Period (beginning with the Test Period ending June 30, 2015) to
be less than (a) US$270,150,000, plus (b) fifty per cent (50%) of the value of
any primary offering of the Borrower occurring on or after March 31, 2015 and
(B) following the consummation of the Genco Merger, Genco shall not, and the
Borrower will procure that Genco shall not, permit Consolidated Tangible Net
Worth on the last day of any Test Period to be less than (a) US$786,360,204 plus
(b) fifty per cent (50%) of the value of any primary equity offerings of Genco
completed after March 31, 2015.

 

(n)                                 Section 8.07(c) of the Original Agreement is
hereby amended and restated in its entirety as follows:

 

Maximum Leverage Ratio.  As of the last day of each fiscal quarter, the Borrower
(or following the consummation of the Genco Merger, Genco) will

 

8

--------------------------------------------------------------------------------


 

maintain a ratio of Financial Indebtedness (excluding available but undrawn
working capital lines) to Value Adjusted Total Assets of not greater than 0.70
to 1:00 from and including June 30, 2015 and at all times thereafter measured as
of the last day of each fiscal quarter.

 

(o)                                 Section 8.07(d) of the Original Agreement is
hereby amended and restated in its entirety as follows:

 

Collateral Maintenance.  The Borrower will not permit the sum of (i) the
Aggregate Appraised Value of the Collateral Vessels which have not been sold,
transferred, lost or otherwise disposed of (it being understood that permitted
chartering arrangements do not constitute disposals for this purpose) and
(ii) any Additional Collateral (subparagraphs (i) and (ii) hereof, hereinafter
referred to as, the “Collateral Maintenance Ratio”) (A) for the period, through
and including the period ending December 31, 2015, to fall below an amount that
is equal to 130% of the aggregate outstanding principal amount of the Loans
(provided that upon the making of any advance under a Term Loan, the Collateral
Maintenance Ratio shall not be permitted to fall below an amount that is equal
to 140% of the aggregate outstanding principal amount of the Loans); and
(B) thereafter to fall below an amount that is equal to 140% of the aggregate
outstanding principal amount of the Loans; provided, further, that any
non-compliance with this Section 8.07(d) shall not constitute an Event of
Default, so long as within 60 days of the occurrence of such non-compliance, the
Borrower shall either (x) post Additional Collateral (and shall during such
period, and prior to satisfactory completion thereof, be diligently carrying out
such actions) (it being agreed that (A) the “GENCO PIONEER” and the “GENCO
PROGRESS” are hereby deemed satisfactory to the Required Lenders) and (B) in
respect of any Fleet Vessel owned by Genco as of the Amendment No.1 Effective
Date, if such Fleet Vessel is, at the time of its posting as Additional
Collateral, (i) younger than 16 years in age, it shall be deemed satisfactory to
the Required Lenders and (ii) 16 years or older in age, it shall be Additional
Collateral only with the consent of the Administrative Agent acting at the
instruction of the Required Lenders, such consent and instruction not to be
unreasonably withheld), (y) prepay Loans in an amount sufficient to cure such
non-compliance or (z) permanently reduce the Total Commitment;

 

(p)                                 A new Section 8.07(f) is hereby inserted
into the Original Agreement as follows:

 

Following the consummation of the Genco Merger, for the avoidance of doubt, each
of the financial covenants set forth in Sections 8.07(a) through (c) (and
related financial definitions) shall be measured on a consolidated basis with
respect to Genco and its Subsidiaries.

 

(q)                                 A new Section 8.11(c) is hereby inserted
into the Original Agreement as follows:

 

Genco shall not without the prior written consent of the Administrative Agent
make any substantial change to the general nature of its business from that
carried on as of the date of the consummation of the Genco Merger.

 

(r)                                    A new Section 8.18 is hereby inserted
into the Original Agreement as follows:

 

9

--------------------------------------------------------------------------------


 

Application of Covenants and Events of Default after the Genco Merger. 
Following the consummation of the Genco Merger, each of the covenants and events
of default in the following Sections of this Agreement (and related
definitions), in each case, giving effect to the baskets, carve-outs and other
exceptions thereto, shall apply to Genco mutatis mutandis as if the phrase “the
Borrower” or the word “Obligor” were replaced with the word “Genco” in such
Sections and definitions, as the context may reasonably require; provided, that
the same shall not apply to any Subsidiary of Genco (with the exception of
Sections 9.05, 9.09 and 9.17), except to the extent (i) such Subsidiary is the
Borrower or a Subsidiary of the Borrower and (ii) the baskets, carve-outs and
other exceptions otherwise apply to “Subsidiaries”, as the context may
reasonably require:

 

(i)  Affirmative Covenants:  Sections 7.01(c), (f), (g), (h), (i) and (j), 7.02
through 7.11, 7.19 and 7.21;

 

(ii)  Negative Covenants:  Sections 8.01, 8.02, 8.05, 8.06, 8.08(a), 8.16 and
8.17; and

 

(iii)  Events of Default:  Sections 9.02, 9.03, 9.05, 9.06, 9.08, 9.09, 9.13,
9.14, 9.16 through 9.19.

 

(s)                                   Section 9.04 of the Original Agreement is
hereby amended by amending and restating such Section as follows:

 

Default Under Other Agreements.  (i)  The Borrower (or following the
consummation of the Genco Merger, Genco) or any of its Subsidiaries shall
default in any payment of any Financial Indebtedness (other than the
Obligations) beyond the original period of grace, if any, provided in the
instrument or agreement under which such Financial Indebtedness was created or
(ii) the Borrower (or following the consummation of the Genco Merger, Genco) or
any of its Subsidiaries shall default in the observance or performance of any
agreement or condition relating to any Financial Indebtedness (other than the
Obligations) or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of such Financial Indebtedness (or a trustee or agent on
behalf of such holder or holders) to cause (determined without regard to whether
any notice is required), any such Financial Indebtedness to become due prior to
its stated maturity, or (iii) any Financial Indebtedness (other than the
Obligations) of the Borrower (or following the consummation of the Genco Merger,
Genco) or any of its Subsidiaries shall be declared to be due and payable, or
required to be prepaid other than by (x) a regularly scheduled required
prepayment or (y) in connection with an asset sale, casualty or condemnation or
other similar mandatory prepayment, prior to the stated maturity thereof,
provided that it shall not be a Default or Event of Default under this
Section 9.04 unless the aggregate principal amount of all Financial Indebtedness
as described in preceding clauses (i) through (iii), inclusive, exceeds
$5,000,000; or (iv) following the consummation of the Genco Merger, Genco shall
default in the observance or performance of any agreement or condition contained
in any of the Genco Existing Credit Agreements (as such document exists as of
the Amendment No. 1

 

10

--------------------------------------------------------------------------------


 

Effective Date subject to any modifications made in accordance with the terms of
this Agreement), or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or holders of Financial Indebtedness under any such Genco Existing Credit
Agreements (or a trustee or agent on behalf of such holder or holders) to cause
(determined without regard to whether any notice is required), any such
Financial Indebtedness to become due prior to its stated maturity;

 

7.     No Other Amendment.  All other terms and conditions of the Original
Agreement shall remain in full force and effect and the Original Agreement shall
be read and construed as if the terms of this Amendment were included therein by
way of addition or substitution, as the case may be.

 

8.     Conditions Precedent to the Effectiveness of this Amendment.  The
effectiveness of this Amendment shall be expressly subject to the following
conditions precedent, unless otherwise waived by the Administrative Agent
(acting at the instruction of the Required Lenders):

 

(a)                                 This Amendment.  The Borrower shall have
duly executed and delivered this Amendment to the Administrative Agent.

 

(b)                                 Corporate Authority.  The Administrative
Agent shall have received the following documents in form and substance
satisfactory to the Administrative Agent and its legal advisers:

 

 

i.

copies, certified as true and complete by an officer of the Borrower, of the
resolutions of its board of directors evidencing approval the transactions
contemplated hereby and authorizing an appropriate officer or officers or
attorney-in-fact or attorneys-in-fact to execute the same on its behalf;

 

 

 

 

ii.

certificate of the jurisdiction of incorporation of each Obligor as to the good
standing thereof; and

 

 

 

 

iii.

confirmation that the Organizational Documents of each Obligor have not changed
since the Closing Date.

 

(c)           Collateral Maintenance Covenant.  The Borrower shall provide
copies of the current drafts of the amendments effecting changes to the
collateral maintenance covenant relating to the other credit facilities of the
Borrower or any of its Subsidiaries.

 

(d)           Genco Existing Credit Agreements.  The Borrower shall provide
copies, certified as true and complete by an officer of the Borrower, of the
Genco Existing Credit Agreements.

 

(e)           Officer’s Certificate.  The Borrower shall provide to the
Administrative Agent an officer’s certificate certifying as to the matters set
forth in Sections 2 and 3 of this Amendment.

 

(f)            Legal Opinions.  The Administrative Agent shall have received
such legal opinions as it shall reasonably require.

 

11

--------------------------------------------------------------------------------


 

(g)           Interest, Fees and Expenses Paid.  The Administrative Agent shall
have received payment in full of all interest, fees and expenses (including
reasonable legal fees) due under or in connection to the Original Agreement and
this Amendment, including pursuant to that certain letter agreement, dated as of
the date hereof, between the Borrower and the Administrative Agent.

 

9.     Covenants Relating to the Genco Merger.  (a) Upon the consummation of the
Genco Merger, Genco shall:

 

(i) within three (3) Business Days thereof, deliver to the Administrative Agent
an officer’s certificate certifying that the Genco Merger has been consummated
in accordance with the terms of the Genco Merger Agreement, together with
copies, certified as true and complete by an authorized officer of the Borrower,
of the final documentation in respect of the Genco Merger and any other evidence
that the Administrative Agent may require in its sole discretion in connection
therewith,

 

(ii) within three (3) Business Days thereof, confirm, by way of a legal opinion,
that the consummation of the Genco Merger does not conflict with the terms of
any of the Genco Existing Credit Agreement (together with copies, certified as
true and complete by an officer of the Borrower, of any amendments or waivers
obtained in respect of any Genco Existing Credit Agreement to effect the Genco
Merger, if any),

 

(iii) within 15 Business Days thereof (such time period to be extended in the
sole discretion of the Administrative Agent (acting on the instructions of the
Required Lenders)), Genco shall effect and maintain a listing on the New York
Stock Exchange or such other reputable international stock exchange approved by
the Administrative Agent (acting on the instructions of the Required Lenders) in
writing, such approval not to be unreasonably withheld or delayed,

 

(iv) enter into a guaranty (the “Parent Guaranty”) in substantially the form
attached hereto as Exhibit A, and

 

(v) within three (3) Business Days thereof, provide such other documents to be
reasonably required by the Administrative Agent in connection with such Parent
Guaranty (including those documents set forth in Sections 5.01(b), (c), (e),
(g) and (h) of the Original Agreement and a customary legal opinion in form and
substance reasonably satisfactory to the Administrative Agent).

 

(b)  The failure by Genco or the Borrower to comply with the requirements set
forth in this Section 9 shall constitute an Event of Default.

 

10.  Collateral Maintenance Covenant.  The Borrower shall (i) within 3 Business
Days after the Amendment No. 1 Effective Date (such time period to be extended
in the reasonable discretion of the Administrative Agent (acting on the
instructions of the Required Lenders)), consummate the amendments to its other
credit facilities substantially upon the terms reflected in the drafts of such
amendments provided to the Administrative Agent pursuant to Section 8(c) of this
Amendment (and without any changes that are materially adverse to the interests
of the Lenders) and (ii) promptly provide signed copies of such amendments,
certified as true and complete by an authorized officer of the Borrower.

 

12

--------------------------------------------------------------------------------


 

11.  Other Documents.  By the execution and delivery of this Amendment, the
Borrower on behalf of itself and each other Obligor and the Lenders hereby
consent and agree that all references in the Note and the Security Documents to
the Original Agreement shall be deemed to refer to the Original Agreement as
amended by this Amendment.  By the execution and delivery of this Amendment,
each of the parties hereby consents and agrees that each of the Note and any
other documents that has been executed in connection with the Original Agreement
and each of the parties obligations under the Original Agreement shall remain in
full force and effect notwithstanding the amendments contemplated hereby.

 

12.  Governing Law.  This Amendment shall be governed by and construed in
accordance with the laws of the State of New York without regard to principles
of conflicts of laws thereof other than Sections 5-1401 and 5-1402 of the
General Obligations Law of the State of New York.

 

13.  Counterparts.  This Amendment may be executed in as many counterparts as
may be deemed necessary or convenient, and by the different parties hereto on
separate counterparts each of which, when so executed, shall be deemed to be an
original but all such counterparts shall constitute but one and the same
agreement.

 

14.  Headings; Amendment.  In this Amendment, section headings are inserted for
convenience of reference only and shall be ignored in the interpretation of this
Amendment.  This Amendment cannot be amended other than by written agreement
signed by the parties hereto.

 

[Signature Page Follows]

 

13

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto has executed this Amendment by
its duly authorized representative on the day and year first above written.

 

 

BALTIC TRADING LIMITED, as the Borrower

 

 

 

 

 

By:

/s/John Wobensmith

 

Name:

John Wobensmith

 

Title:

 

 

 

BALTIC BEAR LIMITED, as Subsidiary Guarantor

 

 

 

By:

/s/Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

 

 

 

BALTIC BREEZE LIMITED, as Subsidiary Guarantor

 

 

 

By:

/s/Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

 

 

 

BALTIC COUGAR LIMITED, as Subsidiary Guarantor

 

 

 

By:

/s/Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

 

 

 

BALTIC COVE LIMITED, as Subsidiary Guarantor

 

 

 

By:

/s/Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

 

 

 

BALTIC JAGUAR LIMITED, as Subsidiary Guarantor

 

 

 

By:

/s/Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

 

 

 

BALTIC LEOPARD LIMITED, as Subsidiary Guarantor

 

 

 

By:

/s/Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

 

--------------------------------------------------------------------------------


 

 

BALTIC PANTHER LIMITED, as Subsidiary Guarantor

 

 

 

By:

/s/Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

 

 

 

BALTIC WIND LIMITED, as Subsidiary Guarantor

 

 

 

By:

/s/Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

 

 

 

BALTIC WOLF LIMITED, as Subsidiary Guarantor

 

 

 

By:

/s/Apostolos Zafolias

 

Name:

Apostolos Zafolias

 

Title:

 

--------------------------------------------------------------------------------


 

 

NORDEA BANK FINLAND PLC, NEW YORK BRANCH

 

as Administrative, Security Agent and Lender

 

 

 

By:

/s/ Erik Havnik

 

 

Name:

Erik Havnik

 

 

Title:

Vice President

 

 

 

 

 

 

 

 

By:

/s/ Gustaf Stael von Holstein

 

 

Name:

Gustaf Stael von Holstein

 

 

Title:

Head of Risk Management

 

 

 

 

 

 

 

SKANDINAVISKA ENSKILDA BANKEN AB (PUBL),

 

as Mandated Lead Arranger and as Lender

 

 

 

 

 

 

 

 

By:

/s/ Ame Juell-Skielse

/s/ Henrik Herodes

 

 

Name:

Ame Juell-Skielse

Henrik Herodes

 

 

Title:

 

--------------------------------------------------------------------------------